Order filed September 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00169-CV
                                   ____________

                        LAMBERT ADUMEKWE, Appellant

                                           V.

                NEW HAMPHIRE INSURANCE COMPANY, Appellee


                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-81456


                                      ORDER

       Appellant filed a document purporting to be his brief on September 4, 2012. This
court has determined that appellant has not properly presented this cause in his brief by
failing to substantially comply with Rule 38 of the Texas Rules of Appellate Procedure.
In particular, appellant has failed to provide a clear and concise argument for each
contention made with appropriate citations to the record and to authority. Tex. R. App. P.
38.1(g), (i).

       Accordingly, we STRIKE appellant’s brief filed September 4, 2012. Pursuant to
Rule 38.9(b), we order appellant to file an amended brief on or before October 11, 2012.
If appellant fails to file an amended brief on or before October 11, 2012, as ordered
herein, the appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).




                                         PER CURIAM




                                            2